Filed 10/29/20 P. v. Chapman CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G057823

           v.                                                            (Super. Ct. No. 18WF2368)

 CHRISTOPHER SCOTT CHAPMAN,                                              OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, John
Conley, Judge. Affirmed in part and remanded for resentencing.
                   Paul R. Kraus, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and
Scott C. Taylor, Deputy Attorneys General, for Plaintiff and Respondent.


                                             *               *               *
                Defendant Christopher Scott Chapman was convicted of one count of
                                                          1
felony vandalism (Pen. Code, § 594, subds. (a), (b)(1)). Additionally, defendant
admitted he had a previous strike conviction (§§ 667, subd. (d), 1170.12, subds. (b),
(c)(1)), and two prior prison convictions (§ 667.5, subd. (b)). He was sentenced to a total
of five years and assessed various fines and fees. On appeal, he contends, and the
Attorney General concedes, that a recent amendment to section 667.5 (Stats. 2019, ch.
590, § 1) applies to him and this court should strike the prior prison sentence
enhancements. We agree and order the enhancements stricken, and remand the case to
the trial court for resentencing.
                He also contends his due process rights were violated by the imposition of
fines and fees without a determination he was able to pay them, citing People v. Dueñas
(2019) 30 Cal. App. 5th 1157 (Dueñas). While he has arguably forfeited this claim by
failing to raise it in the trial court, we find no error on the merits. Defendant’s
circumstances are entirely dissimilar to those of the defendant in Dueñas, and there is no
suggestion at all in the record that he lacks any ability to pay. Any error was at most
harmless. Accordingly, we reject this argument and affirm the remainder of the
judgment.


                                               I
                                           FACTS
                Given the limited issues on appeal, we need not set forth the facts at any
length. On October 26, 2018, defendant was released from jail after completing a 10-day
incarceration for a parole violation. He was released in the middle of the night and had
no immediate place to go. He used force to pull up a roll-up door on a commercial




1
    Subsequent statutory references are to the Penal Code unless otherwise indicated.

                                               2
building, on Goldenwest Avenue, entered, and went to sleep. The police entered and
arrested him.
                He was subsequently convicted of one count of felony vandalism (§ 594,
subds. (a), (b)(1)), admitted to one prior strike conviction (§§ 667, subd. (d), 1170.12,
subds. (b), (c)(1)), and had two prior prison convictions (§ 667.5, subd. (b)).
                The court imposed the following sentence on April 19, 2019: five years in
prison, comprised of the middle term of two years for the vandalism conviction, doubled
for the strike conviction, plus one year for the prison prior. The second prison prior was
stricken for sentencing purposes. Appropriate credits were applied. The court also
imposed a $300 restitution fine (§ 1202.4, subd. (b)), a court operations fee of $40
(§ 1465.8, subd. (a)(1)), a conviction assessment fee of $30 (Gov. Code, § 70373), and
victim restitution in the amount of $2,800. The record reflects that the only objection
was to $900 of the victim restitution, which the court overruled.


                                              II
                                       DISCUSSION
The Prison Prior Enhancements
                Under the law at the time defendant was sentenced, former section 667.5,
subdivision (b), as applicable here, provided for a one-year enhancement for a new
offense for each prior prison term for any felony. The law changed effective January 1,
2020, when the Governor signed Senate Bill No. 136 (2019-2020 Reg. Sess.) into law.
This bill amended section 667.5, subdivision (b), to limit the imposition of one-year prior
prison enhancements to sexually violent offenses as defined by Welfare and Institutions
Code section 6600, subdivision (b). Defendant’s previous offenses do not qualify.
                The Attorney General agrees defendant is entitled to relief, as do we. The
case was not yet final at the time the change in law went into effect, and such changes
should be applied retroactively absent legislative intent to the contrary. (People v. Brown

                                              3
(2012) 54 Cal. 4th 314, 323-324; In re Estrada (1965) 63 Cal. 2d 740-746.) As other
courts have found, this change in law applies retroactively to non-final judgments. (See,
e.g., People v. Petri (2020) 45 Cal. App. 5th 82, 94.) Accordingly, both enhancements
must be stricken.


The Fines and Fees
              Defendant next claims that pursuant to Dueñas, supra, 30 Cal. App. 5th
1157, the court violated his due process rights by assessing a total of $370 in fines and
fees without determining whether he had the ability to pay. The Attorney General argues
defendant forfeited the issue by failing to raise it below, as Dueñas was decided four
months prior to his sentencing.
              Even assuming the issue can be reviewed as a pure question of law, as
defendant contends, we find any error was harmless beyond a reasonable doubt. Dueñas,
which has provoked considerable controversy and is currently under review by the
California Supreme Court, has, in the words of a justice concurring in a decision not to
expand its reach to juvenile cases, become the “‘issue du jour.’” (In re M.B. (2020) 44
Cal. App. 5th 281, 285 (conc. opn. of Yegan, Acting P. J.).) “In my view,” this justice
wrote, Dueñas “create[d] more problems than it solved and creative attorneys have had a
field day.” (Ibid.)
              It is useful to consider Dueñas in light of its facts. In that case, the
defendant was an indigent homeless mother who suffered from cerebral palsy and was
unable to work. Her husband was also unemployed, and their family of four received
approximately $1000 a month in cash and food stamps. She was unable to afford basic
necessities for her family, had no bank account or credit card, and could frequently not
afford her mobile phone payment. The family alternated living at the homes of different
family members. (Dueñas, supra, 30 Cal.App.5th at p. 1161.)



                                              4
              When Dueñas was a teenager, she received three juvenile citations and
could not afford to pay the $1,088 assessed. Her driver’s license was therefore
suspended. She subsequently had numerous convictions relating to her suspended
license. When offered the choice between paying fees or serving time in jail, she served
time because she could not afford the fees. Nonetheless, she remained liable for
numerous court fees that had previously been sent to collections. (Dueñas, supra, 30
Cal.App.5th at p. 1161.)
              In the offense that led to the published opinion, she pleaded no contest to
driving on a suspended license. (Dueñas, supra, 30 Cal.App.5th at p. 1160.) She was
placed on probation and approximately $500 in fines and fees were imposed. She
advised the court of her situation and asked for a hearing to determine her ability to pay
the amounts she had previously been assessed as well as the current court fees.
Ultimately, she was ordered to pay $220 in what the court determined were mandatory
fees. The court ordered that if she had not paid her debt at the end of probation, the
unpaid amounts would go to collections without further court intervention. (Id. at pp.
1161-1163.)
              The Second District, in a published opinion, determined “[i]mposing
unpayable fines on indigent defendants” amounted to punishing them for their indigence.
(Dueñas, supra, 30 Cal.App.5th at p. 1167.) Thus, Dueñas’s due process rights were
violated, “[b]ecause the only reason [she] cannot pay the fine and fees is her poverty,
using the criminal process to collect a fine she cannot pay is unconstitutional.” (Id. at
p. 1160.)
              While the court has been flooded with appeals contesting fines and fees
under $500 since Dueñas was decided, very few of those cases have facts that are even
vaguely similar. The defendant in Dueñas was caught in an inescapable spiral of
unpayable debt traceable to a few old, minor offenses. That is not the case here. While
defendant was ordered to pay fines and fees under the same statutes at issue in Dueñas,

                                              5
“there the similarity ends.” (People v. Johnson (2019) 35 Cal. App. 5th 134, 139.) There
is nothing in the record to begin to suggest that defendant is being punished for being
poor.
              In the latest episode in a lengthy criminal history, defendant damaged a
door in order to break into a commercial property. He claims that like the defendant in
Dueñas, he was homeless and unemployed. But the record reflects that his homelessness
was temporary due to being released from jail in the middle of the night. Nor is there
anything in the record suggesting defendant, like the defendant in Dueñas, is permanently
unable to work. He was 27 years old at the time he was sentenced and had a work history
as a cashier and a cook at various restaurants. The probation report lists his health as
“good” with no history of past health issues. Defendant has also earned a high school
diploma while in custody.
              Further, as modified, defendant will have a jail sentence of four years, less
any time served and credits. Potential wages earned by a defendant sentenced to state
prison constitute an ability to pay. (People v. Jones (2019) 36 Cal. App. 5th 1028, 1035.)
While defendant attempts to distinguish this authority due to the shorter length of his
sentence, we find this argument unpersuasive. While defendant’s sentence may be
shorter, the total amount at issue here is low. “‘[E]very able-bodied prisoner’ must work
while imprisoned. [Citation.] Prison wages range from $12 to $56 per month, depending
on the job and skill level involved.” (People v. Cervantes (2020) 46 Cal. App. 5th 213,
229.) Defendant will be able to pay a significant amount of the $370 due even at the
minimum prison wage, and he has a demonstrated ability to work after his release to pay
any remainder in short order.
              We also note that defendant was provided a notice of his right to a financial
hearing pursuant to section 1203.1, subdivision (b), and neither requested a hearing nor
submitted a financial statement. In sum, we find any claim that defendant utterly lacks
the ability to pay is without merit; he simply bears no similarity to the defendant in

                                              6
Dueñas, nor are his circumstances close to hers. Accordingly, any failure to provide a
hearing on this issue was harmless beyond a reasonable doubt. (Chapman v. California
(1967) 386 U.S. 18, 23-24.)


                                                III
                                      DISPOSITION
              The sentence enhancements pursuant to former section 667.5, subdivision
(b), are ordered stricken, and the case is remanded to the trial court for resentencing. In
all other respects, the judgment is affirmed.



                                                      MOORE, ACTING P. J.

WE CONCUR:



ARONSON, J.



FYBEL, J.




                                                7